Citation Nr: 1402719	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for mental disorder to include paranoid schizophrenia.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from September 1982 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran seeks service connection for mental disorder to include paranoid schizophrenia.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 
 

FINDING OF FACT

There is no competent and credible evidence of record linking a mental disorder to include paranoid schizophrenia, to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for a mental disorder, to include paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in August 2010, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The August 2010 VCAA letter was sent prior to the rating decision in April 2011.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The claims file also includes records from, Industrial Medicine Associates, Flushing Hospital Medical Center, Queens Health Network, Gracie Square Hospital, Elmhurst Hospital, Bellevue Hospital, Mid-Hudson Psychiatric Center, and Creedmoor Psychiatric Center.  The Veteran's Social Security Administration (SSA) records have also been associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Board finds that a VA examination is not necessary to determine whether the Veteran's paranoid schizophrenia is related to his service, as the standards set out in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  In the instant appeal, there is no indication that the Veteran's current disability is linked to an in-service injury.  As discussed in detail below, there is no medical evidence of a psychiatric disorder until 1997, and there is no credible lay evidence of a continuity of symptomatology since active service. Rather, the Veteran has only recently speculated that his psychiatric disorder may be due to service which is insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010)(rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  In the instant appeal, VA's duty to assist does not include a medical examination of the Veteran.
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   
 
II. Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection may also be granted for certain chronic diseases, including psychoses, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.
 
III. Evidence

The Veteran's STRs are silent with regard to complaints or treatment for a psychiatric or mental disability while in service.  In a Report of Medical Examination from March 1986 the Veteran denied having any psychiatric complaints, and stated his psychiatric health was normal.  In March of 1991 on the Veteran's National Guard Report of Medical History and Report of Medical Examination, the Veteran denied ever having psychiatric complaints, or abnormal psychiatric health.  In March 2000, the RO received the Veteran's application for pension benefits.  The Veteran applied for psychological disability, which the Veteran stated started in 1996.  The Veteran's application, denied any disability due to service, and denied any medical treatment for injuries while in service, or due to service.

A medical screening admission note and psychiatric evaluation from Mid-Hudson Psychiatric Center from December 1997, is the first documented evidence of the Veteran's disability in the claims file.  The Veteran was charged with aggravated harassment and was committed to the psychiatric center because he was incompetent to stand trial.  The records showed that the Veteran suffered from paranoid delusions, and was diagnosed with paranoid personality disorder.  In September 2007 the Veteran went to the emergency room at Gracie Square Hospital.  In review of the Veteran's past psychiatric history, the Veteran admitted to being hospitalized in the 1990s.  In a review of past medical history the physician stated that the Veteran had no contributory medical illness.  In April 2009 the Veteran underwent a psychiatric assessment at Creedmoor Psychiatric Center.  The Veteran was given a diagnosis of schizophrenia, paranoid type.

The Veteran's SSA records show a diagnosis of schizophrenia, paranoid and other.  In the SSA records the medical consultant stated that the Veteran was alleging disability due to emotional difficulties.  The medical determination by the medical consultant was schizophrenia and that the Veteran exhibited delusional thinking, was paranoid, had impaired attention and concentration, and was socially isolated.  

The Veteran's Notice of Disagreement received in November 2011, for the first time stated that he was put into a headlock and could not breathe for a few minutes, while in the military.  The Veteran stated that that event "could have started his paranoid schizophrenia."  Along with the Veteran's Form 9 received in March 2012, the Veteran argued that due to the chronicity and continuity of his disease, he should be service-connected for his schizophrenia.  The Veteran detailed his medical history of mental illness and again asserted that his headlock and inability to breathe caused his schizophrenia.  




IV. Analysis 

The first element of service connection requires evidence of a current disorder.  Here, the Veteran has a current diagnosis of schizophrenia since December 1997.  The Veteran's diagnosis remains, as the Veteran's SSA records, and private treatment records show a continued diagnosis of schizophrenia.  Therefore, the Veteran has satisfied the first element of service connection.  

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In the instant case, the Veteran has provided competent lay evidence of an in-service injury (placed in a headlock by another soldier during which he was unable to breathe "for a few minutes").  His account is credible in the absence of any contrary evidence.  Therefore, the Veteran has satisfied the second element of service connection.

As the Veteran has a diagnosis of schizophrenia the Board must consider whether service connection is warranted under 38 C.F.R. § 3.309, as schizophrenia is considered a form of psychosis.  See 38 C.F.R. § 3.384; Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  The chronic disease in question, schizophrenia was not established in service, nor is there medical evidence reflecting a disability to a compensable degree within one year of the Veteran's separation from service.  A review of the record similarly reflects no medical evidence or credible lay evidence of continuity of symptomatology.  The first indication of any form of complaint or treatment for a psychiatric disability is in 1997.  Nothing from that record suggested an in-service onset.  The Veteran's current assertion that he has had chronic and continuous symptoms since his active service (1986) is not credible.  He specifically denied ever having or having now relevant psychiatric complaints on the separation Report of Medical History he prepared in March 1986, which was certified and signed by him.  He specifically denied ever having or having now relevant psychiatric complaints on the National Guard Report of Medical History he prepared in March 1991, which was certified and signed by him.  His first contacts with the VA disability system was in March 2000 during which time he claimed on his application for pension benefits that his psychiatric disability began in 1996.  Also, in the instant claim filed in June 2010, the Veteran continued to report the onset of his psychiatric condition as occurring post service.  Thus, the Veteran's current contention is inconsistent with prior statements of record.  Consequently, the lay evidence of continuity of symptomatology is not found to be credible.  Furthermore, there is no medical evidence that shows the diagnosed schizophrenia is otherwise etiologically related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's psychiatric disability is due to a headlock, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the criteria for service connection are not met and the claim must be denied.  The Board has carefully considered the benefit-of-the-doubt rule, but as the evidence preponderates against the claim this rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for mental disorder to include paranoid schizophrenia is denied.



____________________________________________
T. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


